Fourth Court of Appeals
                                San Antonio, Texas
                                      February 4, 2014

                                   No. 04-14-00008-CV

                                       Chris STONE,
                                         Appellant

                                             v.

                            TALBERT OPERATIONS, LLC,
                                    Appellee

                From the 81st Judicial District Court, La Salle County, Texas
                            Trial Court No. 13-08-00195-CVL
                         Honorable Stella Saxon, Judge Presiding


                                      ORDER
      Appellant's motion for extension of time to file notice of appeal is hereby GRANTED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court